Citation Nr: 0927693	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  07-01 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from May 1970 to October 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The September 2005 rating decision also denied, as separate 
issues, the Veteran's claims of service connection for 
depression and an adjustment disorder.  The Veteran did not 
express disagreement with those decisions, and the issue of 
service connection for psychiatric disability other than PTSD 
is not before the Board.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).

The record reflects that the Veteran filed a timely appeal 
with the issue of entitlement to service connection for 
bilateral hearing loss, which was denied in the September 
2005 rating decision.  However, in correspondence received in 
September 2007 and January 2008 the Veteran's representative 
indicated that the Veteran wished to withdraw that issue from 
appeal.  As such, there remain no allegations of errors of 
fact or law for appellate consideration with respect to that 
issue, and, accordingly, the Board does not have jurisdiction 
to review the issue of entitlement to service connection for 
bilateral hearing loss and it is not for appellate 
consideration.  38 C.F.R. § 20.204 (2008).


FINDING OF FACT

An inservice stressor has not been verified by the objective 
evidence of record.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during the Veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

By correspondence dated in July 2005 and March 2008 the 
Veteran was informed of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of the 
claim, the assistance that VA would provide to obtain 
evidence and information in support of the claim, and the 
evidence that should be submitted if there was no desire for 
VA to obtain such evidence.  In March 2008 the Veteran 
received notice regarding the assignment of a disability 
rating and/or effective date in the event of an award of VA 
benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As complete VCAA notice was not completed prior to 
the initial AOJ adjudication of the claim, such notice was 
not compliant with Pelegrini.  However, as the case was 
readjudicated thereafter, there is no prejudice to the 
Veteran in this regard.  Pelegrini.  

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are the Veteran's service personnel 
records.  Records from the Social Security Administration 
(SSA) are also associated with the claims file.  The Board 
has considered whether the Veteran should be scheduled for a 
VA examination with a medical opinion regarding a possible 
relationship between the disability at issue and his military 
service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Board finds, however, that such an 
examination is not necessary to decide this claim as the 
evidence of record contains sufficient competent medical 
evidence to decide the claim.  In this regard, the Board 
notes that the issue of whether the Veteran has a diagnosis 
of PTSD is not in dispute in this case.  At any rate, the 
Board finds that the September 2007 VA psychiatrist's opinion 
obtained in this case is adequate (when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007)), as it was 
predicated on a knowledge of the Veteran's medical history 
and contained a rationale for the opinion provided.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).

The Veteran has asked that the RO further develop evidence 
concerning his military duties.  The Veteran's service 
personnel records are already of record, and the Veteran did 
not specifically identify any other records or manner of 
additional development that would be useful in this case.  
The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the 
merits of the claim.

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and the claimed inservice stressor; and 
credible evidence that the claimed inservice stressor 
actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).

In cases involving personal assault, the existence of a 
stressor in service does not have to be proven by the 
"preponderance of the evidence" because this would be 
inconsistent with the benefit of the doubt, or equipoise, 
doctrine contained in 38 U.S.C.A. § 5107(b).  YR v. West, 11 
Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 
279-280 (1999).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the Veteran served, the Veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

VA records in the Veteran's claims file contain a diagnosis 
of PTSD.  The Board notes, however, that a diagnosis of PTSD, 
related to service, based on an examination which relied upon 
an unverified history, is inadequate.  West v. Brown, 7 Vet. 
App. 70, 77 (1994).  It must therefore be determined whether 
there exists a stressor which has been verified from official 
sources or if there is credible supporting evidence from 
another source that a stressor claimed by the Veteran 
occurred.

The Board observes that if a claimed stressor relates to 
combat, service department evidence that the Veteran engaged 
in combat, or received certain personal awards normally 
associated with combat, will be accepted (in the absence of 
evidence to the contrary) as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  If, 
however, the VA determines that the Veteran did not engage in 
combat with the enemy, the Veteran's lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain credible 
supporting evidence which corroborates the Veteran's 
testimony or statements.  38 C.F.R. § 3.304(f); Cohen, supra.

The Veteran's service personnel records do not show that he 
received medals or decorations which verify combat.  Further, 
the Veteran has not made any assertions that he has PTSD as a 
result of engaging in combat.  As there is no evidence that 
the Veteran engaged in combat, service connection for PTSD 
requires credible supporting evidence that a claimed 
inservice stressor actually occurred.  38 C.F.R. § 3.304(f).

The Veteran's service treatment records, including the 
October 1971 service separation examination, noted no 
psychiatric treatment or diagnosis.

As noted, VA records contain diagnoses of PTSD, and a 
September 2007 VA psychiatrist essentially noted an inservice 
stressor (seeing a dead child by the side of the road while 
performing humanitarian work following a natural disaster) 
that supported the PTSD diagnosis.

In statements received in March 2006, the Veteran noted the 
following PTSD stressors: being screamed at while throwing 
ammunition overboard; being verbally and physically assaulted 
by three fellow sailors, and forced to give them money; 
seeing a dead baby in a garbage dump while on a clean-up crew 
following a typhoon; being assaulted (twice) by war 
protestors; attempting suicide in his hotel room after 
encountering college campus war protestors; and being beaten 
by fellow soldiers while being in transit.

The Veteran's main stressor in this case pertains to seeing a 
dead child by the side of the road while performing typhoon 
relief work in the Philippines.  The September 2007 VA 
psychiatrist essentially noted this stressor as supporting 
the Veteran's PTSD diagnosis.

While the question of whether a proven stressor is sufficient 
to support a diagnosis of PTSD is a medical question, the 
question of whether an alleged stressor actually occurred is 
a question for VA adjudicators.  Cohen.  Further, the matter 
of whether there is credible supporting evidence of a 
Veteran's account of a stressor is a question of fact and 
credibility to be determined by the Board.

While the Veteran has indicated that he participated in 
typhoon relief work during service, his service personnel 
records do not note any such activity, and there is no 
indication that the Veteran's unit received any such award or 
citation indicating such an undertaking.  The Veteran has 
submitted materials indicating that typhoons hit the 
Philippines in 1970, and he has highlighted two of the 
typhoons that hit the Philippines in October 1970.  On the 
PTSD stressor statements received in March 2006, the Veteran 
indicated that he was in transit at the time that he 
performed the asserted typhoon relief work.  A review of his 
personnel records, however, reveal that he had been assigned 
to the USS Bon Homme Richard beginning September 13, 1970.  
There is no indication that the Veteran was in transit status 
at any time in October 1970, and this fact goes to the 
Veteran's credibility concerning this stressor.  
Interestingly, a document submitted in support of the 
Veteran's claim, a report from the Naval Historical Center, 
while indicating that on October 25, 1970, Marine and Navy 
personnel aided in typhoon relief, made no mention of any 
participation by personnel from the USS Bon Homme Richard.

As for the Veteran's other asserted stressors received in 
March 2006, none of those have been verified.  A lay 
statement was received from M.J., but her statement dealt 
primarily with the Veteran's psychiatric symptoms and did not 
discuss the asserted stressors.  Also, in a statement 
received in April 2008, the Veteran essentially stated that 
there was no civilian records documentation in existence, 
medical or law enforcement, pertaining to treatment (such as 
his purported suicide attempts) he received during and after 
his active military service.

In a statement received in September 2007 the Veteran's 
representative indicated that the Veteran was claiming a 
stressor of "a personal assault aboard ship."  The 
September 2007 letter points to the Veteran's many incidents 
of AWOL, as well as failed suicide attempts, as evidence that 
the Veteran's personal behavior had changed as a result of 
the claimed assault.  The Board observes that while the 
Veteran noted (in the March 2006 stressor statements) that he 
had been assaulted during service, he never, at that time, 
claimed any onboard assault.  As such, the Board finds that 
the assault noted in the September 2007 is different than 
those mentioned in the March 2006 statements.  At any rate, 
the Veteran has provided no details or information concerning 
the alleged assault, and, as for the Veteran's service 
personnel records, there is no indication that the Veteran 
underwent any behavior or performance related changes 
subsequent to any of the asserted assaults.  In this regard, 
the Board observes that the entries in the Veteran's Enlisted 
Performance Record appear to be about the same for the first 
period noted (March 1971) and the last period noted (October 
1971).  Most importantly, no health professional has linked 
the Veteran's PTSD to any of the asserted assaults, including 
an onboard assault.  The Board also finds that the timing of 
the allegation concerning the onboard assault does not weigh 
in the Veteran's favor.

The lack of sufficiently credible supporting evidence of a 
claimed stressor is the determinative factor in this case.  
In short, all of the requirements for service connection for 
PTSD have not been fulfilled, and, consequently, entitlement 
to service connection for PTSD is not established.

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit a favorable determination.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.




____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


